PER CURIAM:
This is a review of a disciplinary hearing, report and recommendation of the Utah State Bar Association, based on two complaints filed with that agency, alleging violation of Rule III, Canon 9, DR 9-102 (A and B) (1) and (3), of the Disciplinary Rules of the Bar.
The two complaints had to do with commingling of clients’ funds with petitioner’s personal funds. Such commingling was conceded. In a lengthy hearing, however, petitioner sought to explain away the infractions, and though there was some controverted testimony, the petitioner himself made it appear that his actions were culpable under the provisions of the Canon, and although we are not bound to the recommendation of the Bar Commission, in this case we think it not unreasonable to follow it to the effect: That petitioner be suspended from the practice of law for a period of one year and thereafter until he shall reimburse the Utah State Bar for the actual expenses incurred by it in connection with the disciplinary proceeding.